Citation Nr: 0317227	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar facet disease and lumbosacral 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Chaplin, Counsel 


INTRODUCTION

The veteran had active duty from November 1942 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in pertinent part, granted the 
claim of entitlement to service connection for lumbar facet 
disease and lumbosacral spondylolisthesis and rated the 
disability as 20 percent disabling, effective September 1, 
1994.  The veteran disagreed with the initial evaluation 
assigned.

This matter also arises from an April 1998 rating decision 
wherein the RO, in pertinent part, denied entitlement to 
service connection for a left ankle disability.

The veteran presented oral testimony at a personal hearing 
before a hearing officer at the RO in November 1996.  A copy 
of the transcript is associated with the claims file.

The Board remanded the claim in November 2000 for additional 
development and adjudicative actions. 

In January 2003 the RO most recently affirmed the 
determinations previously entered.

The claim has been returned to the Board for further 
appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001)and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In addition, during the pending appeal the criteria in the 
regulations for evaluating intervertebral disc syndrome, 
Diagnostic Code 5293 were amended effective September 23, 
2002, 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  A review of 
the record does not show that the RO considered the old and 
new criteria or that the veteran was made aware of the 
change.  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is more advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. Id.

To ensure full compliance with due process and duty to assist 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The RO should advise the appellant that he 
has up to one year after the VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time period 
unless the appellant indicates that he has 
no additional evidence to submit or waives 
the one-year response period.  



3.  The RO should then conduct any 
necessary development or action brought 
about by the appellant's responses. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should consider 
the veteran's claim for an increased 
evaluation for lumbar facet disease and 
lumbosacral spondylolisthesis under the 
old and new criteria for evaluating 
intervertebral disc syndrome, Diagnostic 
Code 5293, from September 23, 2002.  

A determination should be made as to which 
criteria are more favorable to the 
veteran.  Additional examination of the 
veteran is at the option of the RO.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

